Case 9:17-cv-00050-DLC-KLD Document 233 Filed 02/12/21 Page 1 of 3

Daniel J. Kramer*

Sara E. Hershman*

PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Phone: 212-373-3000

Fax: 212-757-3990

Email: dkramer@paulweiss.com

shershman@paulweiss.com
Counsel for Plaintiff Tanya Gersh

Beth Littrell*

SOUTHERN POVERTY LAW
CENTER

P.O. Box 1287

Decatur, GA 30030

Phone: 404-221-5876

Fax: 404-221-5857

Email: beth. littrell@splcenter.org

Counsel for Plaintiff Tanya Gersh

* Admitted pro hac vice

John Morrison

MORRISON, SHERWOOD,
WILSON & DEOLA, PLLP

401 N. Last Chance Gulch St.
Helena, MT 59601

Phone: 406-442-3261

Fax: 406-443-7294

Email: john@mswdlaw.com
Counsel for Plaintiff Tanya Gersh

UNITED STATES DISTRICT COURT

 

DISTRICT OF MONTANA
MISSOULA DIVISION

TANYA GERSH,

Plaintiff, Case No. 9:17-cv-00050-DLC-KLD

NOTICE OF COMPLIANCE
ANDREW ANGLIN, WITH SERVICE
REQUIREMENTS OF ORDER
Defendant.

 

 
Case 9:17-cv-00050-DLC-KLD Document 233 Filed 02/12/21 Page 2 of 3

On February 9, 2021, this Court issued an order granting subject to

certain modifications Plaintiff's Motion to Compel Defendant Andrew Anglin to

Respond to Plaintiff's Post-Judgment Discovery Requests (“Order”). (See ECF

232 at 1). The Court ordered that counsel for Plaintiff and Judgment Creditor

Tanya Gersh “shall be responsible for serving a copy of this order on Anglin and

filing proof of service with the Court.” (Id. at 15.)

Attached hereto as Exhibit A is a Certificate of Service attesting to

service of a copy of the Order upon Anglin by Federal Express.

Attached hereto as Exhibit B are Federal Express receipts submitted

as proof that Plaintiff served Anglin with a copy of the Order.

DATED: February 12, 2021

PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP

BY. | 1A. 7
S . Hdrshman*
Daniel J. Kramer*
1285 Avenue of the Americas

New York, NY 10019-6064

Phone: 212-373-3000

Fax: 212-757-3990

Email: shershman@paulweiss.com

dkramer@paulweiss.com
Counsel for Plaintiff Tanya Gersh

   

 

 
Case 9:17-cv-00050-DLC-KLD Document 233 Filed 02/12/21 Page 3 of 3

John Morrison

MORRISON, SHERWOOD,
WILSON & DEOLA, PLLP

401 N. Last Chance Gulch St.
Helena, MT 59601

Phone: 406-442-3261

Fax: 406-443-7294
john@mswdlaw.com

Counsel for Plaintiff Tanya Gersh

Beth Littrell*

SOUTHERN POVERTY LAW CENTER
P.O. Box 1287

Decatur, GA 30030

Phone: 404-221-5876

Fax: 404-221-5857

Email: beth. littrell@splcenter.org
Counsel for Plaintiff Tanya Gersh

*Admitted pro hac vice
